 prob 35                    Report and Order Terminating Probation/Supervised Release
(Rev, 5/01)                                  Prior to Original Expiration Date



                                         UNITED STATES DISTRICT COURT
                                                       FOR THE
                                        SOUTHERN DISTRICT OF GEORGIA
                                                 SAVANNAH DIVISION




              UNITED STATES OF AMERICA

                              V.                              V    Crim.No. 4:13CR00007-11

                   Dyshawn Jamel Beasley


           On September 2, 2016, the above-named was placed on supervised release for a period of three years.
Beasley has complied with the rules and regulations of supervised release and is no longer in need of
supervision. It is accordingly recommended that Dyshawn Jamel Beasley be discharged from supervised
release.


                                                                  Respectffflly submitted,



                                                                  Drew D. Walker
                                                                  U.S. Probation Officer




                                                 ORDER OF THE COURT


           Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

           Dated this JL^^ay of _                       ,2018.


                                                                  William T. Moore, Jr.
                                                                  Judge, U.S. District Court
                      U. S. DISTRICT COURT
                      Southern District of Ga.
                           Filed in Office
                                             M
                             inlw iott
                           D#pyty OI@nt
